Citation Nr: 0515727	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-34 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from March 1969 through 
September 1970 and again from January 1971 through February 
1990.  His military occupational specialties were Infantryman 
and Heavy Anti-Armor Infantryman.  He received numerous 
service awards including the Combat Action Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
PTSD and assigned a disability rating of 10 percent.  By 
rating decision dated in September 2003, the RO increased the 
veteran's disability rating from 10 percent to 100 percent 
from December 2002 through April 2003 and from 10 percent to 
50 percent from April 2003.  However, the veteran's appeal 
for a higher rating from April 2003 remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's PTSD is currently manifested by no more 
than some occupational and social impairment with reduced 
reliability and productivity due to such symptoms as sleep 
disturbance, nightmares, restricted affect, auditory/visual 
hallucinations, and impaired concentration.




CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 9411-9440 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
February 2003, March 2003, and July 2003 at various stages of 
his appeal.  Since these letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental statement of the case (SSOC), he was provided 
with specific information as to why his claims were denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159 in the October 
2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's February 2003, March 2003, and July 2003 letters 
contained specific requests that the veteran send any 
evidence to VA in his possession that pertains to the claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The claims folder contains all available service medical 
records, VA medical records and a VA examination report.  The 
veteran has not identified any outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Analysis

The veteran contends that his service connected PTSD is more 
disabling than initially rated and currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  

The veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under 
that code, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

Evidence relevant to the current level of severity of the 
veteran's PTSD includes an April 2003 VA psychiatric 
examination.  At that time, the veteran complained of the 
following: anger, irritability, forgetfulness, nightmares, 
sleeping difficulties, and night sweats.  He was admitted to 
the VA medical center in December 2002 after he was brought 
to the hospital by his family.  The veteran had shot his 
brother five times with a .38 pistol in the shoulders, 
stomach, hands, and legs.  By the time of this examination, 
his brother had fully recovered from his injuries, and had 
declined to file charges against the veteran.  The veteran 
reported that he had been married to his current wife for 
approximately 18 years and that they have a "great" 
marriage.  There are no children.  The veteran also reported 
that he retired from over 20 years of military service in 
1990 and became a police officer for 13 years but was forced 
to retire in July 2002 due to his psychiatric problems.  The 
veteran reported a history of mental illness in his family.  
His 65-year old sister had been committed to a state 
hospital, and his brother had also been committed to a state 
hospital but died of a heart attack a few years ago.  The 
veteran denied a history of manic symptoms, 
obsessions/compulsions, or phobias.  

On mental status examination, the examiner noted that the 
veteran was cooperative but appeared disheveled.  He was 
restless in the interview and showed poor eye contact.  He 
showed restricted/blunted affect and was generally 
slow/guarded in his responses.  He expressed hopelessness and 
despondency but no suicidal/homicidal ideation.  He admitted 
to auditory/visual hallucinations but was not delusional.  
His concentration was impaired as he had a lot of mistakes on 
the serial sevens.  His immediate memory was fairly intact at 
3/4,  and short-term recall was fairly intact at 3/4 at five 
minutes.  He was fully oriented and alert in the interview, 
but seemed to be disinterested and bored.  His insight and 
judgment were fair. 

The examiner diagnosed the veteran with major depressive 
disorder, single episode, with psychotic features, in partial 
remission and PTSD, chronic and assigned a GAF score of 55.  
The examiner opined that the December 2002 shooting was a 
result of the veteran's severe depression, which the examiner 
believes, was inherited because of a strong family history of 
mental illness.  The examiner also opined that the severe 
psychological and occupational impairments in the past 
several months, particularly since July 2002, appear to be 
because of the major depressive disorder.  The examiner felt 
that while the veteran met the criteria for PTSD, his PTSD 
did not impair his function significantly as the veteran's 
PTSD was severely overshadowed by his major depressive 
disorder.  

Also of record are VA inpatient and outpatient treatment 
notes dated from December 2002 through November 2004.  These 
records reflect ongoing complaints of, and treatment for 
psychiatric disorders including PTSD and depression.  A 
January 2003 hospitalization report showed a GAF score 
ranging from 30 to 45.    

Based on these findings, the Board finds that the evidence of 
record does not substantiate an evaluation greater than 50 
percent.  The evidence does not demonstrate that the 
veteran's service-connected PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships.  The evidence of record shows that the veteran 
maintains a significant relationship with his wife.  During 
the April 2003 VA examination the veteran denied both 
suicidal and homicidal ideation.  He admitted to 
auditory/visual hallucinations but the examiner also stated 
that he was not delusional.  While his concentration was 
impaired, both his immediate and short-term memory were 
fairly intact.  Also, his insight and judgment were fair.  

The Board notes that the medical evidence shows that the 
veteran has been assigned GAF scores ranging from 30 to 55, 
relatively low scores.  However, the totality of the evidence 
reflects symptoms warranting no more than a 50 percent rating 
under the applicable criteria.  Specifically, there is no 
evidence of such symptoms as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
(including work or a work-like setting).  

Also, as the April 2003 examiner pointed out, the veteran's 
severe psychological and occupational impairments in the past 
several months, particularly since July 2002, appear to be 
due to the veteran's major depressive disorder and not his 
PTSD.  The veteran's PTSD is severely overshadowed by his 
major depressive disorder.   Other evidence in the file 
includes outpatient treatment notes.  These notes show that 
the veteran attends group meetings on occasion, but do not 
demonstrate symptoms related to PTSD that would warrant an 
increase in disability.  In sum, the Board concludes that the 
veteran's PTSD is not manifested by symptomatology that 
nearly approximates the criteria for the next higher 
evaluation under DC 9411.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record supports the conclusion that he is not 
entitled to an evaluation greater than 50 percent from April 
2003.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's PTSD, standing alone, causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.


ORDER

An initial disability rating greater than 50 percent for PTSD 
is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


